Citation Nr: 1039227	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-15 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $24,601.00.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1945 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia.  
Jurisdiction over the Veteran's claims file was subsequently 
transferred to the New York RO.

The Veteran provided testimony at a September 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

1.  The Veteran has been in receipt of disability compensation at 
the 100 percent rate since July 1971.  While his spouse was 
living, he also received additional compensation for a dependent.

2.  The Veteran's spouse died on November [redacted], 1993.  The Veteran 
continued to receive additional compensation for a dependent 
after her death.

3.  The Veteran had an obligation to notify VA of the change in 
the status of his dependents, but did not do so until February 
19, 1998.

4.  There is no indication of fraud, misrepresentation, or bad 
faith on the part of any person having an interest in obtaining 
waiver of the overpayment.

5.  VA was at fault for the debt accumulated as a result of 
overpayment in disability compensation benefits from February 19, 
1998, the date VA was notified of the Veteran's spouse's death, 
forward.

6.  Although the evidence demonstrates that hardship would befall 
the Veteran and/or his family were he required to repay the debt 
to the Government which arose because he continued to receive 
dependent benefits after his spouse's death, there is no evidence 
that he would be deprived of life's basic necessities.

7.  Recovery of the debt would not nullify the purpose for which 
the compensation benefits were created.

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created for the time period 
during which it was unaware of the Veteran's spouse's death prior 
to February 19, 1998 would result in unjust enrichment of the 
Veteran, inasmuch as he accepted benefits to which he was not 
entitled under the law.


CONCLUSIONS OF LAW

1.  An overpayment of VA disability compensation benefits was 
properly created because the Veteran failed to timely notify the 
RO of his spouse's death in November 1993, and waiver of recovery 
of the overpayment of VA compensation benefits from December 1, 
1993, to February 18, 1998 is not warranted.  38 U.S.C.A. §§ 
5302, 5112(b)(2) (West 2002 & 2010); 38 C.F.R. §§ 1.962, 1.963, 
1.965, 3.500(g)(2)(ii) (2010).

2.  The overpayment of VA disability compensation benefits from 
February 19, 1998, forward, was the fault of VA, and waiver of 
recovery of the overpayment of VA compensation benefits for that 
period is warranted.  38 U.S.C.A. §§ 5302, 5112(b)(2) (West 2002 
& 2010); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.500(g)(2)(ii) 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

In the present case, the only claim on appeal is a request for 
waiver of overpayment of disability compensation benefits.  In 
this regard, the United States Court of Appeals for Veterans 
Claims has held that the VCAA provisions are not applicable to 
claims such as the one decided here.  See Barger v. Principi, 16 
Vet. App. 132 (2002), in which the Court held that the VCAA, with 
its expanded duties, is not applicable to waiver cases.

In any event, the RO, in the May 2007 Decision on Waiver 
Indebtedness, in an accompanying letter, and in a subsequent 
Statement of the Case issued in March 2009, explained to the 
Veteran the bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of his 
claim.

II.  Waiver of Overpayment

A.  Applicable Law

The Court has held that, before adjudication of a waiver 
application, the lawfulness of a debt must first be determined.  
Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA 
General Counsel has reinforced this obligation by holding that, 
where the validity of a debt is challenged, that issue must be 
developed before the issue of entitlement to waiver of the debt 
can be considered.  VAOPGCPREC 6-98.

Once it is determined that the indebtedness was validly created, 
but before moving on to the matter of waiver of the charged 
indebtedness, if there is a finding of fraud, misrepresentation, 
or bad faith by the debtor in the creation of the overpayment, 
then waiver of the overpayment is automatically precluded, and 
further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 
1.963, 1.965(b) (2010).

With respect to consideration of the waiver itself, the standard 
of "equity and good conscience" will be applied.  The phrase 
"equity and good conscience" means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive: (1) Fault 
of the debtor.  Here actions of the debtor contribute to the 
creation of the debt; (2) Balancing of the faults.  Weighing 
fault of the debtor against VA fault; (3) Undue hardship.  
Whether collection would deprive debtor or family of basic 
necessities; (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the debtor; (6) 
Changing position to one's detriment.  Reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.  See 38 C.F.R. § 1.965(a) (2010). 

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver, and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran was awarded a 100 percent disability rating for 
depressive neurosis in a May 1977 rating decision, with an 
additional amount of compensation included in his payments for 
his wife.  His spouse passed away on November [redacted], 1993, but the 
Veteran did not report her death to VA.  In January 1998, VA sent 
the Veteran a letter that stated he was responsible for reporting 
any changes in the number of his dependents, because his service-
connected disability payments included an additional amount for 
dependents.  The Veteran promptly submitted a Status of 
Dependents Questionnaire, date stamped February 19, 1998, in 
which he informed VA that his spouse had died.  However, it 
wasn't until February 2006 that VA notified the Veteran that the 
additional amount of compensation he received for his spouse was 
retroactively terminated on December 1, 1993, the first of the 
month following her death.  VA advised him that there was an 
overpayment for the benefits he had received since that date in 
the amount of $18,087.00 (interest was added to the debt, for a 
total of $24,601.00).

The Veteran has requested waiver of overpayment of disability 
compensation benefits, created as a result of the occurrence of 
an event which should have resulted in termination of his 
additional dependent benefits, but was not timely reported to VA.  
As noted above, the Veteran's spouse died in November 1993, and 
he did not report this to VA.  Therefore, his additional 
compensation for a dependent was not terminated on December 1, 
1993, the first of the month following his spouse's death, as is 
required by 38 U.S.C.A. § 5112(b)(2) and 38 C.F.R. § 
3.500(g)(2)(ii) (although the Board notes that the effective date 
prescribed by these regulations is actually the last day of the 
month in which the death occurred, but the RO has characterized 
it otherwise).  Thus, the debt created by his lack of 
notification and the resulting overpayment of disability 
compensation benefits is a lawful debt.  See Schaper, supra.

The record shows no representation made by the Veteran which 
could be characterized as fraudulent, a misrepresentation, or in 
bad faith.  Accordingly, the Board will move on to a discussion 
of the criteria applicable to a request for waiver of the 
indebtedness.

1.  Fault of the Debtor:  The record shows that the debt from 
the date of his spouse's death until he notified VA of her 
death on February 19, 1998, is the fault of the Veteran.  It 
was the responsibility of the Veteran to notify VA of a 
change in the status of his dependents, and the record shows 
that he did not do so in a timely manner following the 
November 1993 death of his spouse.  However, the debt from 
February 19, 1998, forward, is not the fault of the Veteran, 
because he fulfilled his obligation to notify VA of his 
spouse's death via a date stamped Status of Dependents 
Questionnaire.  

2.  Balancing of Faults:  Regarding a balancing of faults 
between the Veteran and VA, although VA was notified of the 
Veteran's spouse's death in 1998, VA did not notify the 
Veteran of its decision to retroactively terminate dependent 
benefits from December 1, 1993, to September 1, 2006, until 
February 2006.  Thus, even though VA was made aware of the 
Veteran's spouse's death in 1998, it did not act in a timely 
manner in notifying the Veteran of the resulting overpayment.

3.  Undue Hardship:  Applicable regulations provide that 
consideration be given to whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  38 C.F.R. § 1. 965(a).  A November 2008 
Financial Status Report (FSR), VA Form 5655, indicates that 
the Veteran has not been employed since 1970, and his sole 
sources of income are Social Security Disability benefits and 
the monthly disability compensation benefits from VA.  The 
form shows a total monthly net income of $3,525.00, and total 
monthly expenses as $4,891.43.  At the September 2010 Board 
hearing, the Veteran presented an FSR which listed his 
monthly income as $3,340, with monthly expenses of $3,884.  
He further testified that his rent had gone up $400 since the 
completion of that report.  The Veteran testified, and his 
financial status reports confirm, that he has very large 
amounts of credit card debt as well, in the range of $50,000.  
Thus, the evidence demonstrates that the Veteran's monthly 
expenses exceed his monthly income, and that payment of the 
entire debt accumulated from 1993 to 2006 would create undue 
hardship for the Veteran.  However, the Board also notes that 
some recoupment of the debt by VA has been made in the form 
of a deduction taken from the Veteran's monthly benefits, and 
there is no suggestion that he has been deprived of basic 
necessities during the period of recoupment.

4.  Defeat the purpose:  In essence, the purpose of the VA 
compensation system is to make up for impairment of a 
Veteran's earning capacity resulting from disabilities 
incurred in military service.  In this case, the recovery of 
the indebtedness would not defeat the purpose of the VA 
compensation program because the Veteran would only be 
repaying an amount which he was previously overpaid.

5.  Unjust Enrichment:  The Veteran was not entitled to 
dependent benefits from the date of his spouse's death in 
November 1993 until he notified VA of her death in February 
1998.  Therefore, allowing him to keep the entire overpaid 
benefits from this period would constitute unjust enrichment. 

6.  Changing position to one's detriment:  The Veteran has 
not contended, and the evidence does not show, that he 
relinquished any valuable right or incurred a legal 
obligation in reliance upon these VA benefits.

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  The above list of 
elements is not all inclusive.  See Ridings, supra.  The Board, 
however, has not identified any other factor which should be 
considered, and neither the Veteran nor his representative has 
identified any.

Based on the foregoing, the Board finds that the evidence weighs 
against a grant of entitlement to waiver of recovery of 
overpayment of disability compensation benefits from December 1, 
1993, to February 18, 1998.  Although the Veteran did not make 
any representation which could be characterized as fraudulent, a 
misrepresentation, or in bad faith, and repayment of the debt 
would create some hardship, the debt created by the lack of 
notification is lawful, it is the fault of the Veteran, and no 
fault lies with VA in the initial creation of the debt (other 
than the delay in advising the Veteran of the overpayment).  In 
addition, recovery of the overpayment debt would not defeat the 
purpose of VA compensation, the Veteran has not changed his 
position to his detriment in reliance on the VA benefits in 
question, there is no evidence that he would be deprived of basic 
necessities due to payment of the debt, and allowing him to keep 
the overpayment amount would result in his unjust enrichment.  

The Board acknowledges the Veteran's contention that his wife 
handled their financial matters, including receipt of VA 
compensation benefits.  However, the Board notes that the Veteran 
received a letter from VA in February 1990 which informed him 
that he was responsible for notifying VA of any change in the 
status of his dependent, because the compensation benefits he 
received from VA included an additional amount for his spouse.  
The Veteran acknowledged receipt of this letter by signing and 
returning a Status of Dependents Questionnaire on the back of the 
letter, verifying his dependency status, which was received by VA 
in February 1990.  Thus, the Veteran was made aware of the 
additional compensation he received for his spouse and of his 
obligation to notify VA of any change in the status of any 
dependent prior to his wife's death in 1993.   

Accordingly, the weight of the evidence is against a grant of 
waiver for the period from December 1, 1993, to February 18, 
1998, the benefit-of-the-doubt doctrine is inapplicable, and the 
Board finds that waiver of recovery of the overpayment is not 
appropriate for that period.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

However, from February 19, 1998, forward, the Board finds, with 
consideration of the doctrine of resolving reasonable doubt in 
favor of the Veteran, that waiver of recovery of the overpayment 
of disability compensation benefits is warranted.  VA was 
notified of the Veteran's spouse's death on that date, yet failed 
to act until February 2006, 8 years later.  Thus, the debt which 
accumulated during that period may reasonably be construed as 
essentially the fault of VA because, despite the Veteran's 
previous failure to timely provide the information, the agency 
was then aware of the change in the status as to his dependent 
wife.  Accordingly, the Board finds that waiver of recovery of 
the overpayment from February 19, 1998, forward, is appropriate.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board appreciates the forthright and sincere testimony of the 
Veteran at his hearing before the undersigned.


ORDER

Entitlement to waiver of recovery of an overpayment of disability 
compensation benefits for the period from December 1, 1993, to 
February 18, 1998 is denied.

Entitlement to waiver of recovery of an overpayment of disability 
compensation benefits from February 19, 1998, forward is granted.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


